



Exhibit 10(c)


____________ Maximum Performance Shares    Date of Grant: March 30, 2016




2016 EBITDAX PERFORMANCE AWARD
(EQUITY PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This EBITDAX PERFORMANCE AWARD (this “Award”) is made effective on the Date of
Grant by Denbury Resources Inc. (the “Company”) in favor of __________
(“Holder”).


WHEREAS, in accordance with the 2004 Omnibus Stock and Incentive Plan for
Denbury Resources Inc., as amended and/or restated (the “Plan”), the Committee
may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Shares (as defined below) based on the Performance Criteria
set forth in the Plan and this Award, and subject to all of the provisions,
including without limitation the vesting provisions, of the Plan and of this
Award;


WHEREAS, no Performance Shares will be issued or outstanding until the Vesting
Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Performance Share Grant. The Company hereby grants Holder the right to earn
and vest in up to a maximum of [___________] Restricted Stock Units (the
“Performance Shares”). On the Delivery Date, the Performance Shares entitle the
Holder to receive shares of the Company’s Common Stock equal to the number of
Earned Performance Shares up to and including the number of Maximum Performance
Shares.


2.Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:
 
(a)“Actual Reported Production” means production of oil, condensate, natural gas
liquids (“NGLs”), natural gas, synthetic oil, and synthetic gas expressed on a
BOE basis, as reported in each Peer Company’s and the Company’s Form 10-K for
the Performance Period, excluding production generated from each such company’s
equity-method investee(s), if any.


(b)“BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.


(c)“Calendar Year” means the 12-month period beginning January 1 and ending
December 31 for the Company and each Peer Company.


(d)“Calculated Estimate of General and Administrative Expense” means for each
Non-Upstream-Focused Company, individually, (i) the quotient (rounded to four
decimals and expressed as a percentage) of (x) its oil and natural gas revenues
from continuing operations derived from exploration and production activities
(as disclosed in its Form 10-K for the Performance Period in accordance with
Financial Accounting Standards Board Codification (“FASC”) 932-235-50 (“FAS 69”)
in its Form 10-K for the Performance Period), divided by (y) its total revenues
from continuing operations reported on its consolidated income statement in its
Form 10-K for the Performance Period; multiplied by (ii) its total general and
administrative expenses from continuing operations for the Performance Period as
reported on its consolidated income statement in its Form 10-K.






1



--------------------------------------------------------------------------------





(e)“Change of Control” means, without limitation, the same as it does in the
Plan.


(f)“Delivery Date” means (i) if Sections 6(b), 7(c)(i), (ii), or (iii) apply,
the date on which Performance Shares are delivered to Holder which shall be no
later than the dates set forth in Section 6(b) or 7(c)(i), (ii) or (iii), as
applicable or (ii) if Sections 6(b) or 7(c)(i), (ii) or (iii) do not apply, the
date on which Earned Performance Shares are delivered to Holder, which shall be
no later than 30 days following March 31, 2017 (i.e., the Vesting Date).


(g)“Disability” means, without limitation, the same as it does in the Plan.


(h)“Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 6.


(i) “Maximum Performance Shares” means the maximum number of Performance Shares,
as set forth in Section 1, which may be earned under this Award if there are no
reductions in the number of Performance Shares under Section 5.


(j)“Non-Upstream-Focused Companies” means the Peer Companies so designated in
Appendix A.


(k)“Peer Company” means each of the companies listed on Appendix A hereto, as
adjusted pursuant to Appendix A.


(l)“Performance Criteria” means the EBITDAX Measure defined in Section 4 for the
Performance Period.


(m)“Performance Percentage” means, that percentage determined based upon the
relative ranking of the Company’s EBITDAX Measure for the Performance Period
compared to the EBITDAX Measure of each Peer Company for the Performance Period
as determined under the provisions of Section 4(e), subject to reduction under
Sections 5 and 12, if any.


(n)“Performance Period” means the period beginning on January 1, 2016, and
ending on December 31, 2016.


(o) “Performance Period Pretax Operating Income” means, (a) for Upstream-Focused
Companies, pre-tax income, as reported on the consolidated Income Statement in
each Peer Company’s and the Company’s Form 10-K for the Performance Period,
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; and (vii) gains and losses incurred on the purchase or sale of assets, and
(b) for Non-Upstream-Focused Companies, pre-tax income, as reported by the Peer
Company or the Company in accordance with FASC 932-235-50 (previously FAS 69),
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; (vii) gains and losses incurred on the purchase or sale of assets, and
(viii) general and administrative expenses related to continuing operations.
Performance Period Pretax Operating Income for Non-Upstream-Focused Companies
will also be reduced by such company’s Calculated Estimate of General and
Administrative Expense. Performance Period Pretax Operating Income will include
all operations of each such company, other than those related to an
equity-method investment, including operations that qualify as discontinued
operations under generally accepted accounting principles in the United States
of America.


(p)“Performance Period Pretax Operating Income per BOE” means for each Peer
Company and for the Company, its Performance Period Pretax Operating Income
divided by its Actual Reported Production.


(q)“Post Separation Change of Control” means a Change of Control that closes
following Holder’s Separation, but where such Separation resulted from the
Commencement of the Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.


(r) “Upstream-Focused Companies” means the Company and those companies so
designated in Appendix A.


(s) “Vesting Date” means March 31, 2017 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death, Disability or Post
Separation Change of Control pursuant to Sections 7(c)(i), (ii) or (iii), as
appropriate.




2



--------------------------------------------------------------------------------







3.Performance Shares as Contractual Right. Each Performance Share represents a
contractual right to receive one share of Common Stock of the Company, subject
to the terms and conditions of this Award; provided that, based on the EBITDAX
Measure as detailed below, the number of Performance Shares that become Earned
Performance Shares may range from 0% to 100% of the number of Maximum
Performance Shares, and Holder’s right to receive Common Stock of the Company in
respect of Performance Shares is generally contingent.


4.Performance Percentage Earned With Respect to EBITDAX Measure.


(a)The “EBITDAX Measure” means, for the Company and each Peer Company:
Performance Period Pretax Operating Income per BOE.


(b)The EBITDAX Measure of the Company and each Peer Company is to be calculated
as soon as practical after the end of the Performance Period. Once calculated
for the Company and for each Peer Company, the exact EBITDAX Measure for each
such company shall be listed in Column 3 of the table below in descending order
of their respective EBITDAX Measure from the highest percentage to the lowest
percentage.


(c)Column 2 of the table below shall reflect each such company’s name.


(d)The percentages in Column 4 of the table below are based upon increments
derived by dividing 100% by 13 (the number of Peer Companies), which percentage
increments will be adjusted, if necessary, on a pro rata basis to reflect a
reduction in the number of Peer Companies (for example, if at the end of the
Performance Period there were 12 Peer Companies, then the 7.7% increment
currently shown in Column 4 would become 8.3%).


(e)The Company’s earned Performance Percentage will be that percentage shown in
Column 5 (subject to adjustment, if any, provided in Sections 5 or 12) opposite
the ranking of the Company in Column 1 (for example, in the following table for
14 Companies, being ranked as eighth would equal a Performance Percentage of
92%). The earned Performance Percentage will be adjusted to reflect adjustments
made to the percentages in Column 4, if any, pursuant to Section 4(d) above;
provided however, that the earned Performance Percentage may not be greater than
100%.


Column 1
Column 2
Column 3
Column 4
Column 5
Ranking
Company Name
Actual EBITDAX Measure
Scale of EBITDAX Measure for 14 Companies
(expressed as a %)
Performance Percentage Scale
(subject to interpolation)
1
 
 
100%
100%
2
 
 
92.3%
100%
3
 
 
84.6%
100%
4
 
 
76.9%
100%
5
 
 
69.2%
100%
6
 
 
61.5%
100%
7
 
 
53.8%
100%
8
 
 
46.2%
92%
9
 
 
38.5%
77%
10
 
 
30.8%
62%
11
 
 
23.1%
46%
12
 
 
15.4%
31%
13
 
 
7.7%
15%
14
 
 
0%
0%







3



--------------------------------------------------------------------------------





5.Committee’s Reduction of Performance Percentage. Notwithstanding any provision
hereof to the contrary, the Committee, in its sole discretion, by Committee
resolution prior to the Vesting Date, may reduce Holder’s otherwise earned
Performance Percentage in an amount (if any) based upon the Committee’s
subjective evaluation. Any reduction of Holder’s Performance Percentage by the
Committee for the Performance Period shall be determined after the end of the
Performance Period, and shall not exceed twenty-five percent (25%) of Holder’s
Performance Percentage earned during the Performance Period. The Committee does
not have discretion to increase a Holder’s Performance Percentage.


6.Earned Performance Shares.


(a)Earned Performance Shares. The number of Earned Performance Shares shall be
equal to the product of (i) the Maximum Performance Shares multiplied by (ii)
the Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. No fractional shares
will be issued to the Holder. The Performance Percentage shall be determined by
the Committee and the Holder will be advised as soon as administratively
practicable following the end of the Performance Period (but in no case later
than 90 days after the end of the Performance Period), and the Committee shall
certify whether and to the extent that the Performance Percentage has been
achieved, subject to the Change of Control provisions of Section 6(b) below.


(b)Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control of the Company occurs during the
Performance Period then, regardless of the EBITDAX Percentage at the date of the
Change of Control of the Company, Holder will be entitled to receive delivery of
a number of Performance Shares equal to the Maximum Performance Shares
(notwithstanding any provision hereof to the contrary, none of which Maximum
Performance Shares will be retained by the Company other than as payment for
withholding) as soon as reasonably possible following such Change of Control,
but in no event later than the 15th day of the third month after the end of the
Calendar Year in which such Change of Control occurs, and Holder permanently
shall forfeit the right to receive any other Performance Shares under this
Award.


7.Vesting (and Forfeiture) of Earned Performance Shares.


(a)No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Shares.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date, then irrespective of whether or not Holder
experiences a Separation prior to the Vesting Date, Holder will be entitled to
receive Performance Shares in an amount equal to the number of Earned
Performance Shares on the Vesting Date (which Performance Shares will be
delivered to Holder on the Delivery Date), without any right to receive any
additional Performance Shares pursuant to this Award, and without any proration
of the number of Performance Shares earned in such circumstances.
Notwithstanding the foregoing, in the event Holder experiences a Separation
after Holder’s Retirement Vesting Date, but within 12 months of the Date of
Grant, all rights to receive Performance Shares under this Award will be
forfeited.


(c)Forfeiture. Except to the extent expressly provided in Sections 7(b) and 7(c)
(i), (ii) or (iii), Holder permanently will forfeit all rights with respect to
all Performance Shares upon the date of his Separation, if such Separation
occurs prior to the Vesting Date.


(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary will be entitled to
receive Performance Shares in an amount equal to the number of Maximum
Performance Shares (without any right to receive any other Performance Shares
pursuant to this Award) as soon as reasonably possible, but in no event more
than 60 days after Holder’s death. If Holder experiences a Separation by reason
of death prior to the Vesting Date but on or after the last day of the
Performance Period, Holder’s Beneficiary will be entitled to receive the number
of Earned Performance Shares based on the calculation in Section 6 herein (and
does not have any right to receive any other Performance Shares pursuant to this
Award) as soon as reasonably possible, but in no event more than 60 days after
Holder’s death.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, Holder or Holder’s Beneficiary,
as applicable, are entitled to receive Performance Shares in an amount equal to
the number of Maximum Performance Shares (without any right to receive any other
Performance Shares pursuant to this Award) as soon as reasonably possible, but
in no event later than the 15th day of the third month after the end of the
Calendar Year in which the Holder experiences a Separation by reason of
Disability. If Holder experiences a Separation by reason of Disability prior to
the Vesting Date but on or after the last day of the Performance Period,




4



--------------------------------------------------------------------------------





Holder or Holder’s Beneficiary, as applicable, will be entitled to receive the
number of Earned Performance Shares based on the calculation in Section 6 herein
(without any right to receive any other Performance Shares pursuant to this
Award) as soon as reasonably possible, but in no event later than 60 days
following the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Maximum Performance Shares (without any right to receive
any additional Performance Shares pursuant to this Award) as soon as reasonably
possible after the date of the Change of Control, but in no event later than the
15th day of the third month after the end of the Calendar Year in which such
Change of Control occurs.


8.Withholding. On or before the Delivery Date, the Company may require Holder
(or Holder’s Beneficiary) to pay to the Company an amount the Company deems
necessary to satisfy its (or an Affiliate’s) obligation to withhold federal,
state, local, and foreign income or other taxes that Holder incurs as a result
of the settlement of the Award. Such tax obligations may be paid by Holder (or
Holder’s Beneficiary) to the Company (a) in cash, (b) by delivery of previously
owned shares of Common Stock, (c) through net settlement of the Award, or (d)
through any other method permitted under the Plan and approved by the Committee.
If the tax obligations are satisfied through the withholding of shares of Common
Stock through net settlement, the number of shares of Common Stock that may be
withheld shall be limited to the number of shares of Common Stock that have an
aggregate Fair Market Value on the Delivery Date equal to the aggregate amount
of the tax liabilities determined based on the applicable minimum statutory
withholding rates for federal, state, local, and foreign tax purposes, including
payroll taxes, or such other withholding rate as determined by the Committee in
its discretion if determined not to be detrimental to the Company or Holder.


9.Issuance of Common Stock. Without limitation, Holder shall not have any of the
rights and privileges of an owner of the Company’s Common Stock (including
voting rights and dividend rights), until the Vesting Date. The Company shall
deliver the Earned Performance Shares in the form described in Section 1 above
(reduced by the number of shares of Common Stock delivered to the Company to pay
required withholding under Section 8 above) to Holder as soon as reasonably
possible following vesting. The Holder agrees that the delivery of Common Stock
is subject to the Company’s stock ownership guidelines, as potentially modified
from time to time.


10.Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned, exercise its right to
reduce the Performance Percentage, and make all other determinations and take
all other actions necessary or desirable for the administration of the Award.
The Committee is authorized to change any of the terms or conditions of the
Award in order to take into account any material unanticipated change in the
Company’s or a Peer Company’s operations, corporate structure, assets, or
similar change, but only to the extent such action carries out the original
purpose, intent and objectives of the Award, and, to the extent the Award is
intended to qualify as “performance based” under Section 162(m) of the Internal
Revenue Code, does not affect such qualification. All decisions and acts of the
Committee shall be final and binding upon Holder and all other affected parties.
The Committee, without limitation, may delegate all of what, in its sole
discretion, it determines to be ministerial duties to an administrator;
provided, further, that the determinations under, and the interpretations of,
any provision of the Award by the Committee shall, in all cases, be in its sole
discretion, and shall be final and conclusive.


11.Beneficiary. Holder’s rights hereunder shall be exercisable during Holder’s
lifetime only by Holder or Holder’s legal representative. Holder may file with
the Committee a written designation of beneficiary (such person(s) being the
Holder’s “Beneficiary”), on such form as may be prescribed by the Committee.
Holder may, from time to time, amend or revoke a designation of Beneficiary. If
no designated Beneficiary survives Holder, the Holder’s estate shall be deemed
to be Holder’s Beneficiary.


12.Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Calendar Year, the Committee shall make all relevant
annually determined calculations and determinations hereunder, and will furnish
all such relevant information to Holder as soon as reasonably possible following
the date on which all, or a substantial majority, of the information




5



--------------------------------------------------------------------------------





is available.


14.No Transfers Permitted. The rights under this Award are not transferable by
the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Shares.
    
15.No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


16.Governing Law. Without limitation, this Award shall be construed and enforced
in accordance with, and be governed by, the laws of Delaware.


17.Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, permitted successors and assigns of the
parties hereto.


18.Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


20.Clawback. The Performance Shares are subject to any written clawback policies
that the Company, with the approval of the Board, may adopt. Any such policy may
subject the Performance Shares and amounts paid or realized with respect to the
Performance Shares to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including but not limited to
an accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to the Performance Shares.


21.Compliance with Securities Laws. Notwithstanding any provision of this Award
to the contrary, the issuance of Stock will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Stock may then be listed. No Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act is at the time of issuance in effect with respect to
the shares issued or (b) in the opinion of legal counsel of the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. THE HOLDER
IS CAUTIONED THAT ISSUANCE OF COMPANY COMMON STOCK UPON THE VESTING OF
PERFORMANCE SHARES GRANTED PURSUANT TO THIS AWARD MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock subject to the Award will relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority has not been obtained. As a condition to any issuance hereunder, the
Company may require you to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company. From time to time, the Board and appropriate officers
of the Company are authorized to take the actions necessary and appropriate to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make shares of Stock available for issuance.


22.Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 22 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, settlement, or
sale of this Award (or the Stock underlying this Award), and should not be
interpreted as such.


[Signature page to follow]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.


 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
Chief Executive Officer
 
Mark C. Allen
Senior Vice President and Chief Financial Officer





7



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Effective as of the Date of Grant.
 
 
 
 
 
Holder's Signature





8

